Citation Nr: 0611661	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  The veteran died in February 2002 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran was service-connected for bilateral hearing 
loss and residuals of frostbite of both feet.

2.  The immediate cause of the veteran's death in February 
2002 was identified on the death certificate as acute hepatic 
failure with the underlying cause identified as diabetes 
mellitus.  A history of alcohol use and a history of 
recurrent methicillin-resistent urinary track infections were 
listed as conditions that also led to the veteran's death.  
Peripheral vascular disease and transient ischemic attacks 
with dementia were listed as other significant conditions 
that contributed to death but were not related to the 
immediate cause.
 
3.  The evidence does not show that the veteran's diabetes 
mellitus with associated disabilities began during his 
service, or manifested to a compensable degree within a year 
of his discharge from service.

4.  The evidence does not show that the veteran's transient 
ischemic attacks were present during service, was acquired in 
service, was otherwise attributable to his service, or 
manifest within a year of his discharge from service.

5.  The medical evidence does not show that there any 
etiologic connection between the maladies associated with his 
demise listed on the death certificate and any service 
connected disability.

6.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously for five years after his discharge from service 
in 1945.

CONCLUSIONS OF LAW


1.  Diabetes mellitus with associated disabilities and 
transient ischemic attacks were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2005).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 20.1106 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The appellant, as a layperson, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
the appellant's opinion that the veteran's death is due to 
his military service is not competent medical evidence.

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2005).  The 
immediate cause of the veteran's death in February 2002 was 
identified on the death certificate as acute hepatic failure 
with the underlying cause identified as diabetes mellitus.  A 
history of alcohol use and a history of recurrent 
methicillin-resistent urinary track infections were listed as 
conditions that also led to the veteran's death.  Peripheral 
vascular disease and transient ischemic attacks with dementia 
were listed as other significant conditions that contributed 
to death but were not related to the immediate cause.

The veteran developed diabetes mellitus approximately in 1984 
and had associated peripheral neuropathy and urinary tract 
infections.  See August 2000 VA examination report and 
private hospitalization records.  A September 1998 private 
medical record indicates the veteran's peripheral vascular 
disease was associated with his diabetes.  The competent 
medical evidence of record does not indicate the veteran's 
diabetes mellitus and associated disabilities was present 
during service, was acquired in service, was otherwise 
attributable to his service, or manifest within a year of his 
discharge from service.  As such, service connection is not 
warranted for the cause of the veteran's death and cannot be 
presumed to have been incurred in service.  Nor does the 
competent medical evidence of record indicate that the 
veteran's transient ischemic attacks with dementia was 
present during service, was acquired in service, was 
otherwise attributable to his service, or manifest within a 
year of his discharge from service.  Service connection is 
therefore also not warranted for this contributory cause of 
death.

The appellant, via her representative in a January 2004 
statement, argues that the veteran's alcohol use, listed on 
the death certificate as a condition that led to the 
veteran's death, was the result of self-medicating due to the 
stress he underwent in the military.  While compensation is 
not precluded when an alcohol abuse disability arises 
secondarily from or is evidence of an increase in the 
severity of a service-connected disability, statute precludes 
compensation for primary alcohol abuse disabilities and for 
any secondary disability that results from the primary 
alcohol abuse.  38 U.S.C.A. § 1110 (West 2002); see Allen v. 
Principi, 237 F.3d 1368 (2001).  The records indicate the 
veteran was a combat veteran in World War II and private 
medical evidence indicates the veteran had depression with 
anxiety.  See May 2001 private hospitalization record.  
However, no competent medical evidence links the veteran's 
depression with anxiety to his military service.  Even if a 
psychiatric disorder was linked to service, there is also no 
competent medical link between a psychiatric disorder and the 
veteran's alcohol abuse.  Furthermore, the type of medical 
link between the veteran's death due to hepatic failure and 
his alcohol abuse is the type of result specifically 
prohibited by statute.  As such, service connection is not 
warranted for alcohol abuse or any resulting disability.

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2005).  Prior to his death, 
service connection had been established for hearing loss and 
cold injury residuals of the feet.  However, no competent 
medical evidence links any of his service-connected 
disabilities to his death.  As such, the veteran did not have 
a service-connected disability that was related to the cause 
of his death, contributed to or accelerated his death, or 
rendered him materially less capable of resisting death.  

In short, the weight of the evidence is against the 
appellant's claim.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (doctrine of reasonable doubt does not 
apply when the preponderance of the evidence is against 
claim).  Accordingly, despite the veteran's commendable 
military service, service connection for the cause of his 
death must be denied.  

Dependency and Indemnity Compensation Claim

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service- connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability. 38 C.F.R. § 3.22 (2005).

Service connection for bilateral hearing loss was established 
effective in February 1996 and a 50 percent disability rating 
was assigned.  See November 1998 and October 2000 rating 
decisions.  Service connection for cold injury residuals of 
the feet was established effective in February 1996 and a 20 
percent disability rating was assigned.  See June 1999 rating 
decision.  Effective in January 1990 the veteran's cold 
injury residuals of each foot were individually evaluated and 
separate 20 percent disability ratings were assigned.  Id.  
The October 2000 rating decision reflects that a total rating 
was established based on unemployability effective in 
November 1999.  However, as the veteran died in February 
2002, his total rating was not in effect for ten or more 
years preceding his death.  Nor was his total rating in 
effect for at least 5 years from his 1945 discharge from 
service.  Therefore, DIC benefits are not warranted.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of her claim, the appellant was 
notified by letter in July 2002 of the evidence needed to 
establish entitlement to service-connected death benefits, of 
the evidence necessary substantiate her claim that she was 
expected to provide, the evidence VA would seek, and 
requested to send the information describing the additional 
evidence or the evidence itself to VA.  Thus, the Board 
considers notice requirements met such that this decision is 
not prejudicial. 

While the appellant was provided with the type of information 
and evidence needed to substantiate her claims, she was not 
provided with notice of the type of evidence necessary to 
establish a level of compensation or an effective date for 
the benefits sought on appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet.App. Mar. 3, 
2006).  Despite inadequate notice provided to the appellant 
on these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the weight of the evidence is against the appellant's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  As the medical evidence clearly links the veteran's 
death to nonservice-connected conditions for which there is 
no indication of in-service treatment for or complaints of 
and which were not diagnosed until decades after the 
veteran's discharge from active duty, an additional medical 
opinion concerning the veteran's cause of death is not 
warranted.  38 C.F.R. § 3.159(c)(4) (2005); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The appellant identified 
three private medical providers from whom evidence was 
obtained.  The veteran's service medical records and VA 
medical records have also been associated with the claims 
file.  As the appellant has not identified evidence or 
authorized VA to obtain evidence not of record pertinent to 
her claim, no further assistance regarding development of 
evidence is required and would be otherwise unproductive and 
futile.

(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


